Citation Nr: 9905178	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected anxiety reaction with carotid sinus syncope 
and pseudoseizures prior to November 2, 1992.

2.  Entitlement to an increased evaluation for service-
connected anxiety reaction with carotid sinus syncope and 
pseudoseizures, currently rated as 50 percent disabling.

3.  Entitlement to a total rating on the basis of individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in March 1993, 
November 1995 and March 1996 by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

This case was originally developed by the RO to include the 
issue of whether there was clear and unmistakable error (CUE) 
in a rating decision of May 18, 1984, which confirmed the 10 
percent rating for anxiety disorder with carotid sinus 
syncope.  As pointed out by the veteran's representative, 
however, a review of the claims folder reveals that the 
veteran was not notified of the denial of an increased 
evaluation in the May 1984 rating.  This is verified by a 
statement contained in a May 31, 1984, Supplemental Statement 
of the Case (SSOC) (pertaining to another issue which was on 
remand from the Board) which noted that the SSOC served as 
notification of the May 18, 1984 rating.  The SSOC, however, 
contained no information concerning the increased rating 
issue, being, instead, concerned solely with the denial of 
service connection for headaches.  The claims folder contains 
no document which would suggest that the veteran was properly 
notified, with his appeal rights, of the May 1984 denial of a 
rating in excess of 10 percent for his anxiety disorder.  The 
RO has not pointed to any document which evinces such notice 
or otherwise recognized that the veteran received no notice 
of the May 1984 denial of an increased rating.  Thus, the May 
1984 rating does not represent a final decision on this 
issue.

The next rating decision to consider the increased rating 
issue was in December 1987.  That rating decision, of which 
the veteran was properly notified, considered only the 
November 1987 VA examination for rating purposes and made no 
mention of the August 1983 examination which formed the basis 
for the May 1984 rating.  Under these circumstances, the May 
1984 rating denying a rating in excess of 10 percent for 
service-connected disability does not represent a final 
decision on this issue and the RO never thereafter entered a 
final decision on the matter.  There can be no claim of CUE 
involving a nonfinal rating determination.  In order to 
afford the veteran a fair review of the May 1984 rating, the 
Board has recharacterized the issue on appeal as entitlement 
to a rating in excess of 50 percent prior to November 2, 
1992.  This will afford the RO the opportunity to review the 
May 1984 rating, as it pertained to the increased rating 
issue, as well as subsequent ratings which failed to consider 
the evidence which formed the basis for the May 1984 rating.  
It is important to point out that the veteran is not 
disadvantaged by the Board's recharacterization of the issue.  
To the contrary, the veteran need no longer show clear and 
unmistakable error in the RO's action, and need only show 
that the evidence supports an increased rating.  

The RO, in determining entitlement to a rating in excess of 
50 percent prior to November 2, 1992, should consider the 
appropriateness of assigning a "staged" rating for the 
veteran's anxiety reaction with carotid sinus syncope and 
pseudoseizures, as appropriate.  In Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the United States 
Court of Veterans Appeals (Court) held that in the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.  Although the present 
case does not involve the initial rating for the veteran's 
service-connected disability, the Court has recognized that 
the degree of disability may not be static.  This Court 
decision may or may not be useful to the RO in determining 
whether the evidence before the RO at the time of the May 
1984 rating and thereafter warranted a higher evaluation.

The veteran contends that his service-connected anxiety 
reaction with carotid sinus syncope and pseudoseizures is 
more disabling than the current 50 percent rating reflects.  

The veteran's service-connected psychiatric disorder has been 
evaluated under 38 C.F.R. § 4.132 (1995), and psychoneurotic 
disorders.  The rating criteria which apply to the veteran's 
service-connected psychiatric disability have been amended 
and the new criteria became effective in early November 1996.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  The time period at issue in the increased rating 
claim (entitlement to a rating in excess of the current 50 
percent evaluation) includes a period prior to November 6, 
1996, as well as a period on and after that date.  (As to the 
issue of entitlement to a rating in excess of 50 percent 
prior to November 2, 1992, only the old criteria would 
apply.)  Thus, either the amended or previous rating criteria 
may be the version most favorable to the veteran concerning 
the claim for a rating in excess of the current 50 percent.  
Therefore, the veteran should be afforded the opportunity to 
have the case reviewed under the most favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App.  384, 393 (1993).  
Additionally, if the Board determines that the claimant has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1996), specifying the action to be taken.  
Bernard v. Brown, 4 Vet. App. at 394.  In this case, the most 
favorable rating criteria would have to be applied.  In the 
event the new criteria are found to be the most favorable, 
the veteran should be afforded the opportunity to submit 
evidence and argument as to the new regulations and a 
supplemental statement of the case should reflect the 
application of the new criteria.

The Board notes that a VA rating examination is necessary to 
aid the RO in its determination of the most favorable rating 
criteria.  The last VA examination of record was conducted in 
October 1994 when the previous rating criteria were in 
effect.  Therefore a current examination is necessary to 
consider if the new criteria represent the most favorable 
regulation to the veteran and thus allow for proper 
assessment of his service-connected psychiatric disability.

In light of the newly amended regulations under 38 C.F.R. 
§ 4.132 (1995), the Board finds that this case must be 
remanded to comply with the directives set forth in Bernard 
and Karnas.  Under the circumstances of this case, additional 
development is necessary in order to fulfill VA's duty to 
assist.

Secondly, the issue of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issue of entitlement to an increased rating for anxiety 
reaction with carotid sinus syncope and pseudoseizures.  The 
Board finds that an opinion as to whether the veteran's 
service-connected psychiatric disability impairs his ability 
to perform substantial gainful occupation should be included 
in the examination report.  

In addition, the veteran has indicated that he is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  The RO should ensure that all records 
pertaining to the veteran's claim for Social Security, 
including any medical records that the SSA has regarding the 
veteran should be considered and associated with the claims 
file for review.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain any additional 
VA and private inpatient and outpatient 
treatment records pertaining to treatment 
of anxiety reaction with carotid sinus 
syncope and pseudoseizures since August 
1982.  Copies of complete records should 
be associated with the claims folder.

2.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding the veteran Social 
Security benefits as well as the medical 
records relied upon in considering that 
claim.

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his service-
connected anxiety reaction with carotid 
sinus syncope and pseudoseizures.  All 
indicated tests should be obtained.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report findings due to anxiety 
reaction with carotid sinus syncope and 
pseudoseizure in terms consistent with 
both the previous and new rating 
criteria.  The examiner should also 
assign a Global Assessment of Functioning 
Scale score, representing impairment due 
to anxiety reaction with carotid sinus 
syncope and pseudoseizures and include an 
explanation of that score, as it pertains 
to social and industrial impairment due 
to service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the effect the veteran's 
service-connected disability has on his 
ability to work.

4.  Thereafter, the RO should again 
review the record taking into account the 
newly amended provisions of 38 C.F.R. 
§ 4.132 (1995).   With respect to the 
veteran's 


claim for a total rating, full 
consideration should be given to the 
provisions of 38 C.F.R. §§ 3.340, 3.341 
and 4.16, as they apply to the veteran's 
circumstance.  The RO should consider the 
issue of entitlement to a rating in 
excess of 50 percent for anxiety reaction 
with carotid sinus syncope and 
pseudoseizures prior to November 2, 1992, 
consistent with the Board's 
recharacterization of the issue herein.  
Extra-schedular consideration of the 
claim for a total rating based on 
individual unemployability should also be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. § 4.132 
(1995).  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


